Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuxing, CN107877349 in view of Van, US20060026781.
Regarding claim 1, Yuxing discloses a main vertical column (vertical column associated with the lifting screw 3, Fig 1); a multi axis transmission device (transmission device shown in Fig 1), movably mounted onto the main vertical column that is positioned in an insertion/retraction direction (by means of lifting screw 3, Fig 1), including:  a motor (oscillating drive 14, Fig 1);  a driving module (module in communication with motor 14, Fig 1), including:  a driving shaft (main vertical column 20, Fig 1); and a plurality of shaft assemblies for mounting respectively a plurality of workpieces (shaft assembly associated with the carrier plate 4 and the workpiece clamped to plate 4, Fig 4), and an abrasive container set, located under the multi-axis transmission device, that is filled with abrasive materials (polishing fluid inside container 26, Fig 1);  wherein , after the multi axis transmission device moves in the insertion direction  to lower the plurality of shaft assemblies and to dip the plurality of workpieces into the abrasive container set, the driving module rotates the plurality of shaft assemblies as well as the plurality of workpiece to utilize the abrasive materials to polish the plurality of workpieces. (operation of the apparatus disclosed by Yuxing, Fig 1)
However, Yuxing does not disclose and a plurality of outer ring gears, mounted in a parallel arrangement onto the driving shaft in an axial direction; each of the plurality of shaft assemblies including: a shaft sub assembly; a gear disk, firmly mounted onto the shaft sub assembly; and a transmission member, transmissively linking the gear disk and the corresponding one of the plurality of outer ring gears, so that the each of the plurality of shaft assemblies is transmissivley connected to the driving module.
Van teaches a transmission mechanism having a driving shaft 25 having a plurality of outer ring elements in communication with belts 24 mounted in parallel on the driving shaft in an axial direction (Fig 1);   furthermore a shaft sub assemblies including : a shaft sub assembly ; a disk 12 firmly mounted onto the shaft sub assembly ; and a transmission member 24 . (Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmission unit disclosed by Yuxing to have further incorporate a plurality of outer rings, mounted in a parallel arrangement onto the driving shaft in an axial direction; each of the plurality of shaft assemblies including: a shaft sub assembly; a disk, firmly mounted onto the shaft sub assembly; and a transmission member, transmissively linking the disk and the corresponding one of the plurality of outer rings, so that the each of the plurality of shaft assemblies is transmissivley connected to the driving module as taught by Van in order to provide a smooth rotational force transmitted simultaneously to each of  shaft assembly. 
Furthermore,  it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the plurality of outer rings and each disk to have incorporated gear mechanism , since such modification is old and well known substitution and one of ordinary skill in the art would have recognized that both mechanisms would function the same. And does not alter operation of the transmission unit. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuxing, CN107877349 in view of Van, US20060026781 and further in view of Hiroshi, JPS59019669.
Regarding claim 2, Yuxing in view of Van discloses each and every limitation set forth in claim 1. However, Yuxing in view of Van does not explicitly disclose each of the plurality of shaft sub assemblies includes a shaft body and an engagement member, the gear disk is firmly mounted onto the shaft body, the engagement member is fixed to a lower end of the shaft body, the engagement member is used for mounting a connection arm, and the connection arm is used for mounting at least one of the plurality of workpieces.
Hiroshi teaches a polishing device having shaft sub assemblies having a shaft body 13, 13’ and an engagement member 14, 14’ wherein a gear disk is firmly mounted onto the shaft body , the engagement member is fixed to a lower end of the shaft body, the engagement member is used for mounting a connection arm 14a, 14a’,  and the connection arm is used for mounting at least one of the plurality of workpieces 15. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the shaft sub assemblies disclosed by Yuxing in view of Van to have further incorporated each of the plurality of shaft sub assemblies includes a shaft body and an engagement member, the gear disk is firmly mounted onto the shaft body, the engagement member is fixed to a lower end of the shaft body, the engagement member is used for mounting a connection arm, and the connection arm is used for mounting at least one of the plurality of workpieces as taught by Hiroshi in order to provide a fast workpiece processing by being able to replace workpieces with ease.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuxing, CN107877349 in view of Van, US20060026781 and further in view of Paolo, EP3015221.
Regarding claim 3,  Yuxing in view of Van discloses each and every limitation set forth in claim 1. However, Yuxing in view of Van does not disclose the abrasive container set includes a plurality of container spaces, the plurality of container spaces are filled individually with respective sets of the abrasive materials, and the sets of the abrasive materials have respective combinations of grit sizes of the abrasive materials. 
Paolo teaches a polishing device having an abrasive container set including a plurality of container spaces 50, 52, 54, 56  which are filled individually with respective set of the abrasive materials have respective combinations of grit sizes of the abrasive materials. (paragraph 0069)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive container disclosed by Yuxing in view of Van to have further incorporated an abrasive container set includes a plurality of container spaces, the plurality of container spaces are filled individually with respective sets of the abrasive materials, and the sets of the abrasive materials have respective combinations of grit sizes of the abrasive materials as taught by Paolo in order to various polishing media for various polishing level for the workpieces. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723